 

Lucas Energy, Inc. 8-K [lei-8k_082516.htm] 

Exhibit 10.1

 

 

 

 



[lucas-logo_img001.jpg]  450 Gears Road
Suite 860
Houston, TX 77067
Phone:  (713) 528-1881
Fax:  (713) 337-1510

 

 

 

 

August 25, 2016

 

 

 

Mr. Richard N. Azar II

VIA EMAIL AT RICHARDA@SEZARENERGY.COM

Manager

RAD2 Minerals, Ltd.

P.O. Box 6172

San Antonio, Texas 78209

 



Re:   Post-Closing Adjustments Associated with Assets To be Conveyed Pursuant to
December 30, 2015 Asset Purchase Agreement



 

Dear Richard,

 

As we have discussed, we (RAD2 Minerals, Ltd. and Lucas Energy, Inc.), believe
that there may be post-closing adjustments required to the purchase price
payable to the sellers named in that certain Asset Purchase Agreement dated
December 30, 2015, as amended to date, by and between Lucas Energy, Inc. as
purchaser (“Lucas”), and the various sellers named therein, including Segundo
Resources, LLC, as representative of the sellers (the “Asset Purchase”), due to
certain leasehold acreage expirations and the Equal Lien situation. The current
estimated deficiency that exists between the total assets required to be
delivered by the sellers and the current value of the assets the sellers propose
to deliver at closing (the “Deficiency”) is $1,030,941 (the “Estimated
Deficiency”). You have agreed to accept full liability for any and all
deficiencies between the “Agreed Assets Value” set forth in the Asset Purchase
of $80,697,710, and the mutually agreed upon value of the assets delivered at
closing of the Asset Purchase, up to a maximum of the Estimated Deficiency,
pursuant to your counter signature on this letter, below, and as described
below.

 

Additionally, you have agreed to establish an escrow account within 3 business
days of the closing and place into escrow with The Loev Law Firm, PC, or another
mutually acceptable escrow agent, 288,779 shares of Lucas common stock (along
with a blank stock power with medallion guaranty)(the “Escrowed Shares”)
received by RAD2 Minerals, Ltd. (“RAD2”) in connection with the closing of the
Asset Purchase (the “Closing”), within 15 business days from the date of the
Closing, subject to the terms of a standard escrow agreement. The Escrowed
Shares shall be held in escrow pending (a) RAD2’s transfer of assets to Lucas
following the Closing, equal to at least the value of the Deficiency (as valued
in the reasonable determination of Lucas); or (b) another mutually agreeable
solution to the Deficiency ((a) or (b) as applicable, the “Make-Whole”). In the
event the Make-Whole occurs on or prior to 45 business days from the date of
Closing, 2016 (the “Make-Whole Deadline”), the Escrowed Shares shall be released
to RAD2, and in the event the Make-Whole does not occur prior to the Make-Whole
Deadline, the Escrowed Shares (or such portion thereof that equals the
Deficiency, in the reasonable determination of Lucas) shall be released to Lucas
for cancellation as consideration for the Deficiency. The Deficiency shall be
considered waived and forgiven by Lucas upon the occurrence of either (a) the
Make-Whole, or (b) the cancellation by Lucas of the Escrowed Shares, or the
applicable portion thereof, as applicable.

 

RAD2 shall also take such other action and execute, acknowledge and deliver such
contracts, deeds, representations, confirmations or other documents as may be
reasonably requested and necessary or appropriate to affect the transactions
contemplated herein.

 

 

 

 

 

[lucas-logo_img001.jpg]  450 Gears Road
Suite 860
Houston, TX 77067
Phone:  (713) 528-1881
Fax:  (713) 337-1510

 

 

 

 

This letter and Escrow Agreement, sets forth all of the promises, agreements,
conditions, understandings, warranties and representations among the parties
with respect to the transactions contemplated hereby and thereby, and supersedes
all prior agreements, arrangements and understandings between the parties,
whether written, oral or otherwise, other than the Purchase Agreement, which
shall remain in full force and effect.

 

This letter and the terms and conditions hereof shall be governed by and
construed in accordance with the laws of the State of Texas and applicable laws
of the United States of America.

 

This letter and any signed agreement or instrument entered into in connection
with this letter, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.

 

 

Regards,

[image_001.jpg]

Anthony C. Schnur

Chief Executive Officer

 

Agreed, confirmed and acknowledged:

 

RAD2 Minerals, Ltd.

 

By:  RAD2 Management, LLC, General Partner

 



  /s/ Richard N. Azar, II     Richard N. Azar, II   Manager       Date:
08-25-2016  

 

 



 

